DETAILED ACTION
	This Office Action is in response to the Election filed on February 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species B in the reply filed on February 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



This application is in condition for allowance except for the presence of claims 1-12 and 17-19 directed to the invention and species non-elected without traverse.  Accordingly, claims 1-12 and 17-19 have been cancelled.

Allowable Subject Matter
Claims 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show:
A micro LED display device, comprising:
a display substrate, having a first arranging area, a splicing area connected to the first arranging area, and a second arranging area connected to the splicing area, wherein the splicing area is located between the first arranging area and the second arranging area, and the splicing area has a plurality of first filling positions and a plurality of second filling positions;  
a plurality of conductive pad pairs, disposed on the display substrate and distributed in the first arranging area, the splicing area and the second arranging area in an array in groups, wherein each of the first filling positions and each of the second filling positions in the splicing area are respectively configured with three conductive pad pairs; and
a plurality of micro light-emitting elements, disposed on the display substrate and respectively electrically bonded to the conductive pad pairs, wherein the micro light-
The closest prior art references include Danesh et al. (US Pub. 2018/0114878 A1), Cha et al. (US Pub. 2017/0294479 A1), Wang et al. (US Pub. 2019/0371229 A1), Chu et al. (US Pub. 2019/0088196 A1), Edmond et al. (US Pub. 2017/0294417 A1), Hussell et al. (US Pub. 2019/0333791 A1), Ting et al. (US Pub. 2019/0326265 A1), and Gu et al. (US 10,103,205 B2). The cited prior art references disclose some elements of the claim such as the arranging areas, the filling positions, the pad pairs and the plurality of color LEDs. Gu is particular relevant because Gu discloses that first and second color LEDs are offset from each other. However, Gu and none of the other references specifically disclose that the first color LEDs disposed in the first filling position and the second filling position have different offsets with respect to the conductive pad pairs bonded thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW E WARREN/Primary Examiner, Art Unit 2815